DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Request for Continued Examination filed on April 28, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on September 29, 2017.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1, 2, 4, and 6-10 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 1, 2, 4, and 6-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An energy harvesting apparatus using triboelectrification, the apparatus comprising: 
 	a housing formed in a substantially cylindrical shape having an opening on a side; 
 	an electrification sheet rolled in multiple layers around a rotary shaft arranged in the housing, and configured to be unrolled by external force pulling the electrification sheet out of the housing through the opening; 
 	an elastic body provided in the housing and configured to apply elastic force to roll back the electrification sheet against the external force; and 
 	an electrode provided on the electrification sheet or in the housing such that the electrification sheet is electrified by triboelectrification by contact with the electrode while being unrolled or rolled.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takagami (US 7,599,652) deals with an image forming apparatus with a static charge eliminator for discharging an electric charge on a transfer sheet, and Matsuo et al (US 2003/0030699) deals with an electrification apparatus and image forming apparatus.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838